Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0027] and [0028], formulas “Rb2CuBr3-yIy”, “K2CuBr3-yIy”, and Cs3Cu2Br5-yIy” should be written as “Rb2CuBr3-yIy”, “K2CuBr3-yIy”, and Cs3Cu2Br5-yIy”. 	Paragraph [0021] teaches optoelectric devices are devices which use light but then teaches the device can be a battery electrode or a transistor, neither of which use light. 
The specification teaches in paragraphs [0027] and [0028] that the perovskite comprises a thin layer. It is unclear what is the composition of the thin film in the perovskite and where this thin film is located in the perovskite. If applicants meant the perovksite can be in the form of a thin film, applicants should amend the specification to state this.
Finally, pargraph [0029] teaches a phosphor may be a light emitting diode. This teaching is confusing since a phosphor, by definition, is a substance that emits light, or luminesces, when exposed to radiation and therefore cannot be a light emitting diode. A light-emitting diode is a semiconductor light source that emits light when current flows through it and must include electrodes. Therefore, it is unclear what applicants are actually disclosing in this teaching, that the phosphor is in a light emitting diode, that the device includes a transducer and a light emitting source or something else. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 teaches the perovskite compound comprises a thin film. The claim is indefinite since it is unclear what is the composition of the thin film and where this thin film is located in relationship to the perovskite. If applicants meant the perovksite can be in the form of a thin film, applicants should amend the specification to state this.
	Claim 11 teaches optoelectric devices can be a battery electrode or a transistor. This teaching makes the claims indefinite since the specification defines optoelectric devices as devices which use light, neither of battery electrode or transistors use light. 
Claims 12-14 are indefinite as to what is meant by the word “phosphor”. The conventional definition of phosphor is a substance that emits light, or luminesces, when exposed to radiation. Claim 13 teaches the phosphor is a light emitting diode, which does not meet the conventional definition of a phosphor. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term 
Claim Interpretation
Claim 9 is being given it most reasonable interpretation, based on the teaching in the specification, especially paragraph [0022] and in the art, which is that this claims teaches the perovskite of claim is in the form of a thin film.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 110117024.
This reference teaches, as shown by the translation, Cs3Cu2I5 nanoparticles and optoelectronic devices containing them. The taught nanoparticles and device clearly anticipate the claimed compound and optoelectric device.
Claims 1, 4, 5, 10, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 110165000.
This reference teaches, as shown by the translation, a photodetector comprising Cs3Cu2I5. The taught photodetector clearly anticipates the claimed compound, optoelectric device and photodetector.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent 4,343,781.
2CuCl3. This compound clearly anticipates the claimed compound.
Claims 1, 4, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,586,931.
This reference teaches a radiation detector, which is a photo-electronic device and a type of photo-detector, comprising Cs3Cu2(XaY1-a)5, where a is 0-1 and X and Y are each independently, Cl, Br and I.  This reference clearly anticipates the compound of claims 1, 5 and 8 and the devices of claims 10 and 1 and it anticipates the compound of claim 5 since it teaches Cs3Cu2(IaBr1-a)5. 
Claims 1, 4, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent 8,803,099.
This reference teaches radiation detector, which is a photo-electronic device and a type of photo-detector, comprising Cs3Cu2(IaCl1-a)5, where x is 0.75-0.79. The taught radiation detector clearly anticipates the claimed compound, optoelectric device and photodetector.
Claims 1, 4, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent 9,315,913.
This reference teaches a radiation detector, which is a photo-electronic device and a type of photo-detector, comprising Cs3Cu2I5. The taught radiation detector clearly anticipates the claimed compound, optoelectric device and photodetector.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,315,913.
	As discussed above, this reference teaches a radiation detector, which is a photo-electronic device and a type of photo-detector, comprising Cs3Cu2I5. The reference teaches the scintillator plate in the device comprises a film of Cs3Cu2I5 on a substrate. Column 5, lines 45-63 teaches the film has a thickness of 1 nm up to 10 cm, preferably 1 micron (1000 nm)  up to 1 cm. These thickness range overlaps the thin film thickness, as defined by applicants. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Therefore the reference suggests the claimed thin film. 
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0149145.
	This reference suggests an inorganic perovskite compound having the formula A2CuX4, ACuX3 or A2CuX6 where A can be at least one of K, Cs and Rb and X can be at least one of Cl, Br and I. Paragraphs [0110] and [0116] teach the compound is the form of a thin film and the reference teaches photovoltaic optoelectronic devices and light emitting optoelectronic comprising the compound. The reference suggests the claimed compound and the claimed optoelectronic devices. 
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2, 3, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a perovskite compound having the formula Rb2CuX3, where X is at least one of Cl, Br and I. There is no teaching or suggestion in the cited art of record of a perovskite compound having the formula K2CuBr3-xIx, where x is 0-3. There is no teaching or suggestion in the cited art of record of a biosensor or a temperature sensing device comprising a perovskite copper halide compound comprising copper, at least one alkali metal selected from K, Rb and Cs and at least one halide selected from Cl, Br and I. Finally, There is no teaching or suggestion in the cited art of record of an object comprising an anticounterfeiting nanotaggant positioned one and/or within the object, where the nanotaggant comprises luminescent perovskite copper halide compound comprising copper, at least one alkali metal selected from K, Rb and Cs and at least one halide selected from Cl, Br and I. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/14/21